DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on March 29, 2022.
	Claims 1, 26-27, 30-31, 73, 78, 96, 99-101, and 139-155 are pending in this application.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 26-27, 30, 99-101, and 139-155 in the reply filed on August 16, 2021 is acknowledged.  Applicant’s arguments were responded in the previous office action and the restriction was made FINAL (see page 2 of the previous office action).
Claims 31, 73, 78, and 96 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 16, 2021.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.

The following rejections are under new grounds:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 99-101, 148, 151, and 155 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound of Formula (I) wherein R1 is an independent substituent, does not reasonably provide enablement for a compound of Formula (I) wherein ‘two R1 groups, together with the carbon atoms to which they are attached, forma C4-C8 cycloalkyl group, a C5-C6 aryl group, or a 5- to 6-membered heteroaryl group’.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
The specification fails to enable the preparation of the entire scope of the claimed compounds represented by structure Formula (I) (as recited in claim 1), wherein the substituent (R1)m wherein m is 0 to 4, on the indole is defined to represent independent substituents, or ‘two R1 groups, together with the carbon atoms to which they are attached, forma C4-C8 cycloalkyl group, a C5-C6 aryl group, or a 5- to 6-membered heteroaryl group’.  The process Schemes 1-12 at pages 152-163 in the specification provide the essential starting materials to prepare the claimed compounds of Formula (I).  Further, Preparation S1 to S12 provide preparation of the specific starting or intermediate compounds required in the synthesis of the compounds of Formula (I).  However, there is no disclosure of the sources of starting materials needed to prepare for compounds of Formula (I) wherein ‘two R1 groups, together with the carbon atoms to which they are attached, forma C4-C8 cycloalkyl group, a C5-C6 aryl group, or a 5- to 6-membered heteroaryl group’.  The specification provides examples of Compounds 1 to 135 and the processes of preparing the compounds, wherein all of the exemplified compounds have R1 as an independent substituent and the examples do not illustrate compounds of Formula (I) wherein ‘two R1 groups, together with the carbon atoms to which they are attached, forma C4-C8 cycloalkyl group, a C5-C6 aryl group, or a 5- to 6-membered heteroaryl group’.  The compounds of Formula (I) wherein ‘two R1 groups, together with the carbon atoms to which they are attached, forma C4-C8 cycloalkyl group, a C5-C6 aryl group, or a 5- to 6-membered heteroaryl group’ are tricyclic compounds and the specification does not provide starting materials to prepare such tricyclic compounds.  Furthermore, the specification does not provide any explanation or sources such that a person of ordinary skill could determine how to prepare such tricyclic compounds within the structure of Formula (I).  In view of the lack of direction provided in the specification regarding starting materials, the lack of working examples and the general unpredictability of chemical reactions, it would take an undue amount of experimentation for one skilled in the art to make the claimed compounds and therefore practice the invention.  The starting material sources necessary to obtain the instant compounds must have been available as of the filing date in order to provide an enabling disclosure.  See In re Howarth, 654 F.2d 103, 210 USPQ 689 (CCPA 1981); Ex parte Moersch, 104 USPQ 122 (POBA 1954).  Applicants should show that the sources of these starting materials was common knowledge or readily available at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 99-101, 148, 151, and 155 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, in the definition of substituents R1 to R9 it is recited – “C1-C6 linear, branched, and cyclic alkyl groups”, “C2-C6 linear, branched, and cyclic alkenyl groups”. “C1-C6 linear, branched, and cyclic hydroxyalkyl groups”, etc. (all occurrences of cyclic alkyl or cyclic alkenyl groups throughout the claims), wherein it is not clear what is intended by ‘C1-C2 cyclic alkyl groups’ or ‘C2 cyclic alkenyl group’.  As generally known, and as can be seen from the specification (see e.g., at paragraph [0082], page 14), a cyclic alkyl or cycloalkyl group has a minimum of 3 carbon atoms.  MPEP § 2173.02(II) – “If the language of the claim is such that a person of ordinary skill in the art could not interpret the ‘metes and bounds’ of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 USC 112(b) or pre-AIA  35 USC 112, second paragraph, is appropriate.  See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993)”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 26-27, 30, 99-101, and 139-155 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of copending Application No. 17/193,140. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claim 1 is as follows:

    PNG
    media_image1.png
    324
    604
    media_image1.png
    Greyscale

The reference claim is directed to ‘a method of treating … administering Compound I’ wherein ‘Compound I’ of reference claims is structurally identical and/or analogous to the compounds of instant claims.  For example, the compound recited in reference claims is identical to Compound 2 of instant claim 30.  One of ordinary skill in the art, in order to practice the method of reference claims must first prepare Compound I of reference claims.  Accordingly, one of ordinary skill in the art would be in possession of the compounds according to instant claims or structural analogs thereof.
One of ordinary skill in the art in possession of reference claimed method, would have been motivated to select Compound I from the reference claims or the structural analogs thereof, including ‘a deuterated derivative, a pharmaceutically acceptable salt’, with the reasonable expectation that Compound I and structurally analogous compounds thereof would be useful as pharmaceutical therapeutic agents.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 26-27, 30, 99-101, and 139-155 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/166,927. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claim 1 is as follows:

    PNG
    media_image2.png
    283
    554
    media_image2.png
    Greyscale

Further, the reference claims recite that Compound I is used in ‘a method of treating APOL1 mediated kidney disease’, see reference claim 5.  The reference claim is directed to ‘A crystalline form of Compound I’ wherein ‘Compound I’ of reference claims is structurally identical and/or analogous to the compounds of instant claims.  For example, the compound recited in reference claims is identical to Compound 87 of instant claim 30.  One of ordinary skill in the art, in order to practice the method of reference claims must first prepare Compound I of reference claims.  Accordingly, one of ordinary skill in the art would be in possession of the compounds according to instant claims or structural analogs thereof.
One of ordinary skill in the art in possession of reference claimed method, would have been motivated to select Compound I from the reference claims or the structural analogs thereof,  with the reasonable expectation that Compound I and structurally analogous compounds thereof would be useful as pharmaceutical therapeutic agents.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Receipt is acknowledged of the Information Disclosure Statement filed on March 29, 2022 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

June 30, 2022